Exhibit 10.29

 

ACAS BUSINESS LOAN TRUST 2003-2

ASSET-BACKED NOTES

SERIES 2003-2

 

$258,002,000.00 CLASS A NOTES

 

$39,692,000.00 CLASS B NOTES

 

$19,846,000.00 CLASS C NOTES

 

PURCHASE AGREEMENT

 

December 15, 2003

 

BB&T Capital Markets,

a division of Scott & Stringfellow, Inc.

Harris Nesbitt Corp.

Wachovia Capital Markets, LLC,

as the Initial Purchasers (the “Initial Purchasers”)

c/o Wachovia Capital Markets, LLC

as the Lead Manager (the “Lead Manager”)

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

 

Ladies and Gentlemen:

 

Section 1. Authorization of Notes.

 

American Capital Strategies, Ltd. (“American Capital” or the “Company”) and ACAS
Business Loan LLC, 2003-2 (the “Trust Depositor”) have duly authorized the sale
of the ACAS Business Loan Trust Notes, Series 2003-2, consisting of the Class A
Notes (the “Class A Notes”), the Class B Notes (the “Class B Notes”), the Class
C Notes (the “Class C Notes”, together with the Class A Notes and the Class B
Notes the “Offered Notes”), the Class D Notes (the “Class D Notes) and the Class
E Note (the “Class E Note” and together with the Offered Notes and the Class D
Notes, the “Notes”) of ACAS Business Loan Trust 2003-2, a Delaware statutory
trust (the “Trust”). The Trust was formed pursuant to a Trust Agreement, dated
as of December 11, 2003 (the “Trust Agreement”), among the Trust Depositor,
Wachovia Trust Company, National Association, as owner trustee (the “Owner
Trustee”) and the Company, as servicer. The Class A Notes will be issued in an
aggregate initial principal amount of $258,002,000.00, the Class B Notes will be
issued in an aggregate initial principal amount of



--------------------------------------------------------------------------------

$39,692,000.00, the Class C Notes will be issued in an aggregate initial
principal amount of $19,846,000.00, the Class D Notes will be issued in an
aggregate initial principal amount of $39,693,304.00, and the Class E Note will
be issued in an aggregate initial principal amount of $39,693,305.00. In
addition to the Notes, the Trust is issuing a certificate (the “Certificate”).
The Notes will be secured by the assets of the Trust. The Certificate will
represent fractional undivided ownership interests in the Trust. The Certificate
will be issued pursuant to the Trust Agreement. The Notes will be issued
pursuant to an Indenture, dated as of December 19, 2003 (the “Indenture”),
between the Trust and Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee (the “Indenture Trustee”). The primary assets of the Trust
will be a pool of commercial business loans, or interests therein, originated by
the Company (collectively, the “Business Loans”). The Trust Depositor will
acquire the Business Loans from the Company pursuant to the ACAS Transfer
Agreement, dated as of December 19, 2003 (the “Transfer Agreement”) between the
Company and the Trust Depositor. Pursuant to a Transfer and Servicing Agreement,
dated as of December 19, 2003 (the “Transfer and Servicing Agreement”), among
the Trust, the Company, the Trust Depositor and the Indenture Trustee, the Trust
Depositor will sell, transfer and convey to the Trust, without recourse, all of
its right, title and interest in the Business Loans and certain related assets.
Pursuant to the Indenture, as security for the indebtedness represented by the
Notes, the Trust will pledge and grant to the Indenture Trustee a security
interest in the Business Loans and its rights under the Transfer Agreement and
the Transfer and Servicing Agreement. This Purchase Agreement (the “Agreement”),
the Trust Agreement, the Transfer Agreement, the Transfer and Servicing
Agreement and the Indenture are referred to collectively as the “Transaction
Documents.”

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Transfer and Servicing Agreement.

 

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and to institutional “accredited investors” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) (“Institutional Accredited Investors”)
that deliver a letter in the form of Exhibit D-1 to the Indenture.

 

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary confidential offering memorandum dated December 4, 2003 (including
any exhibits thereto, the “Preliminary Memorandum”) and a final confidential
offering memorandum dated the date hereof (including any exhibits, amendments or
supplements thereto, the “Final Memorandum”, and each of the Preliminary
Memorandum and the Final Memorandum, a “Memorandum”) including a description of
the terms of the Offered Notes, the terms of the offering, and a description of
the Trust.

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchasers from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchasers’ right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

2



--------------------------------------------------------------------------------

During the initial Interest Accrual Period, the Class A Notes shall bear
interest at a rate equal to 1.63% per annum, the Class B Notes shall bear
interest at a rate equal to 2.10% per annum and the Class C Notes will bear
interest at 2.90% per annum. For each Interest Accrual Period thereafter, the
Class A Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 0.48% per annum, the Class B Notes shall bear interest at
a per annum rate equal to the then applicable LIBOR plus 0.95% per annum and the
Class C Notes will bear interest at a per annum rate equal to the then
applicable LIBOR plus 1.75% per annum.

 

The Company hereby agrees with you, as the Initial Purchasers, as follows:

 

Section 2. Purchase of the Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Trust agrees to sell all of the Offered Notes
to the Initial Purchasers, and the Initial Purchasers agree to purchase the
$317,540,000.00 aggregate principal amount of Offered Notes, in the respective
amounts set forth opposite each Initial Purchaser’s name on Schedule I hereto,
for an aggregate purchase price of $313,769,197. It is understood and agreed
that the Initial Purchasers are not acquiring, and have no obligation to
acquire, the Class D Notes, the Class E Note or the Certificate.

 

In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay all other costs and expenses incident to
the performance by the Company of its obligations hereunder and under the
documents to be executed and delivered in connection with the offering,
issuance, sale and delivery of the Notes (the “Documents”), including, without
limitation or duplication, (i) the fees and disbursements of counsel to the
Company; (ii) the fees and expenses of any trustees or custodian due to such
trustees’ or custodian’s initial expenses incurred in connection with the
issuance of the Notes and its counsel; (iii) the fees and expenses of any bank
establishing and maintaining accounts on behalf of the holders of the Notes or
in connection with the transaction; (iv) the fees and expenses of the
accountants for the Company, including the fees for the “comfort letters” or
“agreed–upon procedures letters” required by the Initial Purchasers, any rating
agency or any purchaser in connection with the offering, sale, issuance and
delivery of the Notes; (v) all expenses incurred in connection with the
preparation and distribution of the Preliminary Memorandum and the Final
Memorandum and other disclosure materials prepared and distributed and all
expenses incurred in connection with the preparation and distribution of the
Transaction Documents; (vi) the fees charged by any securities rating agency for
rating the Notes; (vii) the fees for any securities identification service for
any CUSIP or similar identification number required by the purchasers or
requested by the Initial Purchasers; (viii) the fees and disbursements of
counsel to the Initial Purchasers; (ix) all expenses in connection with the
qualification of the Offered Notes for offering and sale under state securities
laws, including the reasonable fees and disbursements of counsel and, if
requested by the Initial Purchasers, the cost of the preparation and
reproduction of any “blue sky” or legal investment memoranda; (x) any federal,
state or local taxes, registration or filing fees (including Uniform Commercial
Code financing statements) or other similar payments to any federal, state or
local governmental authority in connection with the

 

3



--------------------------------------------------------------------------------

offering, sale, issuance and delivery of the Offered Notes; and (xi) the
reasonable fees and expenses of any special counsel or other experts required to
be retained to provide advice, opinions or assistance in connection with the
offering, issuance, sale and delivery of the Notes.

 

Section 3. Delivery.

 

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchasers to an institutional Accredited
Investor that is not a QIB (as such terms are defined herein) shall be delivered
in fully registered, certificated form in the minimum denominations set forth in
the Final Memorandum at the offices of Mayer, Brown, Rowe & Maw LLP, Charlotte,
North Carolina at 10:00 a.m. Charlotte, North Carolina time, on December 19,
2003, or such other place, time or date as may be mutually agreed upon by the
Initial Purchasers and the Company (the “Closing Date”) against payment by the
Initial Purchasers of the purchase price thereof to or upon the order of the
Company (on behalf of the Trust) by wire transfer payable in same–day funds to
the account specified by the Company. Subject to the foregoing, the Offered
Notes will be registered in such names and such denominations as the Initial
Purchasers shall specify in writing to the Company and the Indenture Trustee
reasonably prior to the Closing Date.

 

Section 4. Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchasers, as of the Closing
Date, that:

 

(i) Each Memorandum does not and will not, and any amendments thereof or
supplement thereof and any additional information and documents concerning the
Notes delivered by or on behalf of the Company to prospective purchasers of the
Offered Notes (collectively, such information and documents, the “Additional
Offering Documents”), each as of their respective dates or the date on which
such statement was made and as of the Closing Date, do not and will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading; provided, that, the Company makes no
representation or warranty as to the information contained in or omitted from
either Memorandum, or any amendment or supplement thereto, in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchasers specifically for inclusion therein.

 

(ii) The Company is a Delaware corporation, duly organized and validly existing
under the laws of the state of Delaware, has all power and authority necessary
to own or hold its properties and conduct its business in which it is engaged as
described in each Memorandum and has all licenses necessary to carry on its
business as it is now being conducted and is licensed and qualified in each
jurisdiction in which the conduct of its business (including without limitation
the originating and acquiring of Business Loans and performing its obligations
hereunder and under the Transaction Documents) requires such licensing or
qualification.

 

4



--------------------------------------------------------------------------------

(iii) This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery thereof by the
other parties hereto, constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

(iv) The Transfer Agreement and the Transfer and Servicing Agreement have been
duly authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(v) The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Trust, enforceable against the
Trust in accordance with their terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity, and will be entitled to the
benefits of the Indenture.

 

(vi) Other than as set forth in or contemplated by each Memorandum, there are no
legal or governmental proceedings pending to which the Company is a party or of
which any property or assets of the Company are the subject of which, if
determined adversely to the Company, would individually or in the aggregate have
a material adverse effect on the financial position, business or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations hereunder or under the Transaction
Documents (a “Material Adverse Effect”); and, to the best knowledge of the
Company, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(vii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated herein and therein and in all
documents relating to the Notes will not result in any material breach or
violation of, or constitute a material default under, any agreement or
instrument to which the Company is a party or to which any of its properties or
assets are subject, except for such of the foregoing as to which relevant
waivers or amendments have been obtained and are in full force and effect, nor
will any such action result in a violation of the Certificate of Incorporation
or By–Laws of the Company or any law or any order, decree, rule or regulation of
any court or governmental agency having jurisdiction over the Company or its
properties.

 

5



--------------------------------------------------------------------------------

(viii) The Trust is not, and, upon giving effect to the transactions
contemplated hereby, will not be required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

 

(ix) Assuming the Initial Purchasers’ representations are true and accurate, it
is not necessary in connection with the offer, sale and delivery of the Offered
Notes in the manner contemplated by this Agreement and the Final Memorandum to
register the Offered Notes under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.

 

(x) The Offered Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

 

(xi) At the time of execution and delivery of the Transfer and Servicing
Agreement and after giving effect to any releases pursuant to the CP
Transaction, the Trust Depositor owned the Business Loans free and clear of all
liens, encumbrances, adverse claims or security interests (“Liens”) except for
Permitted Liens, and the Trust Depositor had the power and authority to transfer
the Business Loans to the Trust.

 

(xii) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchasers for the Offered Notes and delivery to the Initial
Purchasers of the Offered Notes, the Trust will own the Business Loans and the
Initial Purchasers will acquire title to the Offered Notes, in each case free of
Liens except such Liens as may be created or granted by the Initial Purchasers
and those permitted by the Transaction Documents.

 

(xiii) No consent, authorization or order of, or filing or registration with,
any court or governmental agency is required for the issuance and sale of the
Offered Notes or the execution, delivery and performance by the Company of this
Agreement or the other Transaction Documents to which it is a party, except such
consents, approvals, authorizations, registrations or qualifications as have
been obtained or as may be required under state securities or blue sky laws in
connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

 

(xiv) The Business Loans, individually and in the aggregate, have the
characteristics described in each Memorandum.

 

(xv) Each of the representations and warranties of the Company and the Trust
Depositor set forth in each of the other Transaction Documents is true and
correct in all material respects.

 

(xvi) Any taxes, fees and other governmental charges payable in connection with
the execution, delivery and issuance of this Agreement and the other Transaction
Documents and the Notes have been or will be paid by the Company prior to the
Closing Date.

 

6



--------------------------------------------------------------------------------

(xvii) No adverse selection procedures were used in selecting the Business Loans
from among the loans that meet the representations and warranties of the Company
contained in the Transfer Agreement and that are included in the Loan Assets.

 

(xviii) Neither the Company nor any affiliate thereof nor anyone acting on their
behalf has, directly or indirectly (except to or through the Initial
Purchasers), sold or offered, or attempted to offer or sell, or solicited any
offers to buy, or otherwise approached or negotiated in respect of, any of the
Offered Notes and neither the Company nor any of its affiliates will do any of
the foregoing. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

 

(xix) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Company has
directly, or through any agent (other than the Initial Purchasers, as to which
the Company makes no representation or warranty), sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Offered Notes in a manner that would require the registration under the
Securities Act of the offerings contemplated by the Final Memorandum or engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offerings of the Offered Notes.

 

(xx) With respect to any Offered Notes subject to the provisions of Regulation
S, the Company has not offered or sold such Offered Notes during the Restricted
Period to a person (other than any Initial Purchaser) who is within the United
States or its possessions or to a United States person. For this purpose, the
terms “Restricted Period”, “United States or its possessions” and “United States
person” are defined as such terms are defined for purposes of Treas. Reg. §
1.163–5(c)(2)(i)(D).

 

Section 5. Sale of Offered Notes to the Initial Purchasers.

 

The sale of the Offered Notes to the Initial Purchasers will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.

 

(a) The Company and the Initial Purchasers agree that the Offered Notes will be
offered and sold only in transactions exempt from registration under the
Securities Act. The Company and the Initial Purchasers will each reasonably
believe at the time of any sale of the Offered Notes by the Company through the
Initial Purchasers, as initial purchasers, (i) that either (A) each purchaser of
the Offered Notes is an institutional investor that is (1) a QIB in transactions
meeting the requirements of Rule 144A under the Securities Act, or (2) an
Institutional Accredited Investor who purchases for its own account or for any
discretionary account for which it is acquiring the Offered Notes and provides
the Initial Purchasers with a written certification in substantially the form
attached as Exhibit D-1 to the Indenture, or (B) each purchaser is acquiring the
Offered Notes in an offshore transaction meeting the requirements of Regulation
S, and (ii) that the offering of the Offered Notes will be made in a manner it
reasonably believes will enable the offer and sale of the Offered Notes to be
exempt

 

7



--------------------------------------------------------------------------------

from registration under state securities or Blue Sky laws; and each such party
understands that no action has been taken to permit a public offering in any
jurisdiction where action would be required for such purpose. The Company and
the Initial Purchasers each further agree not to (i) engage in any activity that
would constitute a public offering of the Offered Notes within the meaning of
Section 4(2) of the Securities Act or (ii) offer or sell the Offered Notes by
any form of general solicitation or general advertising (as those terms are used
in Regulation D), including the methods described in Rule 502(c) of Regulation
D, in connection with any offer or sale of the Offered Notes.

 

(b) Each Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) such Initial Purchaser is a QIB, and (ii) such Initial
Purchaser will offer the Offered Notes only (A) to persons who such Initial
Purchaser reasonably believes are QIBs in transactions meeting the requirements
of Rule 144A, (B) to institutional investors who such Initial Purchaser
reasonably believes are Institutional Accredited Investors or (C) in offshore
transactions in reliance on Regulation S. Each Initial Purchaser further agrees
that it will (i) deliver to each purchaser of the Offered Notes, at or prior to
the confirmation of sale, a copy of the Final Memorandum, as then amended or
supplemented, which Final Memorandum will include a Notice to Investors in the
form attached hereto as Exhibit I, and (ii) prior to any sale of the Offered
Notes to an Institutional Accredited Investor that such Initial Purchaser does
not reasonably believe is a QIB, it will receive from such Institutional
Accredited Investor a written certification in substantially the form attached
as Exhibit D-1 to the Indenture.

 

(c) [Reserved.]

 

(d) Each Initial Purchaser is duly authorized and possesses the requisite
corporate power to enter into this Agreement.

 

(e) There is no action, suit or proceeding pending against or, to the knowledge
of each Initial Purchaser, threatened against or affecting, such Initial
Purchaser before any court or arbitrator or any government body, agency, or
official which could materially adversely affect the ability of such Initial
Purchaser to perform its obligations under this Agreement.

 

(f) Each Initial Purchaser represents and agrees that all offers and sales of
the Offered Notes to non–United States persons, prior to the expiration of the
Restricted Period, will be made only in accordance with the provisions of Rule
903 of Regulation S (except to the extent of any beneficial owners thereof who
acquired an interest therein pursuant to another exemption from registration
under the Securities Act and who will take delivery of a beneficial ownership
interest in a Global Note, as contemplated in the Indenture) and only upon the
receipt of the certification of beneficial ownership of the securities by a
non–United States person in the form provided in the Indenture. For this
purpose, the terms “Restricted Period” and “United States person” are defined as
such terms are defined for purposes of Treas. Reg. §1.163–5(c)(2)(i)(D).

 

(g) No Initial Purchaser (i) has offered or sold and, until six (6) months after
the Closing Date, no Initial Purchaser will offer or sell any Offered Notes to
persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public

 

8



--------------------------------------------------------------------------------

in the United Kingdom within the meaning of the Public Offers of Securities
Regulations 1995, as amended; (ii) has complied, and will comply, with all
applicable provisions of the Financial Services and Markets Act 2000 and the
Public Offers of Securities Regulations 1995, as amended, with respect to
anything done by the Initial Purchaser in relation to the Offered Notes in, from
or otherwise involving the United Kingdom; (iii) only issued or passed on, and
will only issue or pass on, in the United Kingdom any document received by the
Initial Purchaser in connection with the proposed issue of the Offered Notes to
a person who is of a kind described in Article 11(3) of the Financial and Market
Services Act 2000 (Investment Advertisements) (Exemptions), as amended, or a
person to whom the document may otherwise lawfully be issued or passed on.

 

(h) Each Initial Purchaser represents and agrees that no offer has or will be
made to the public in the Cayman Islands to subscribe for the Offered Notes,
whether directly or indirectly.

 

Section 6. Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchasers as follows:

 

(a) If, at any time prior to the earlier of (i) completion of the sale of the
Offered Notes by the Initial Purchasers, or (ii) the 90th day following the
Closing Date, any event involving the Company shall occur as a result of which
the Final Memorandum (as then amended or supplemented) would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the Company promptly will notify the Lead Manager and
prepare and furnish to the Initial Purchasers an amendment or supplement to the
Final Memorandum that will correct such statement or omission. The Company will
not at any time amend or supplement the Final Memorandum (i) prior to having
furnished the Lead Manager with a copy of the proposed form of the amendment or
supplement and giving the Initial Purchasers a reasonable opportunity to review
the same or (ii) in a manner to which the Initial Purchasers or counsel to the
Initial Purchasers shall reasonably object.

 

(b) During the period referred to in subsection 6(a), the Company will furnish
to the Initial Purchasers, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case as soon as reasonably available and in such quantities as the Initial
Purchasers may reasonably request.

 

(c) At all times during the course of the private placement contemplated hereby
and prior to the Closing Date, (i) the Company will make available to each
offeree the Additional Offering Documents and information concerning any other
relevant matters, as they or any of their affiliates possess or can acquire
without unreasonable effort or expense, as determined in good faith by them,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent they or any of their
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by them), necessary to verify the
accuracy of the information furnished to the offeree, (iii) the Company

 

9



--------------------------------------------------------------------------------

will not publish or disseminate any material in connection with the offering of
the Offered Notes except as contemplated herein or as consented to by the
Initial Purchasers, (v) the Company will advise the Lead Manager promptly of the
receipt by the Company of any communication from the SEC or any state securities
authority concerning the offering or sale of the Offered Notes, (vi) the Company
will advise the Lead Manager promptly upon its receipt of notice of the
commencement of any lawsuit or proceeding to which the Company is a party
relating to the offering or sale of the Offered Notes, and (vii) the Company
will advise the Lead Manager upon its receipt of notice of the suspension of the
qualification of the Offered Notes for offering or sale in any jurisdiction, or
the initiation or threat of any procedure for any such purpose.

 

(d) The Company will furnish, upon the written request of any Noteholder or of
any owner of a beneficial interest therein, such information as is specified in
paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder or
beneficial owner, (ii) to a prospective purchaser of such Note or interest
therein who is a QIB designated by such Noteholder or beneficial owner, or (iii)
to the Indenture Trustee for delivery to such Noteholder, beneficial owner or
prospective purchaser, in order to permit compliance by such Noteholder or
beneficial owner with Rule 144A in connection with the resale of such Note or
beneficial interest therein by such holder or beneficial owner in reliance on
Rule 144A unless, at the time of such request, the Issuer is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934 or is exempt from such reporting requirements pursuant to and in compliance
with Rule 12g3-2(b).

 

(e) [Reserved.]

 

(f) Except as otherwise provided in the Indenture, each Offered Note will
contain a legend to the effect set forth in the form of Notice to Investors
attached as Exhibit I hereto.

 

Section 7. Conditions of the Initial Purchasers’ Obligations.

 

The obligations of the Initial Purchasers to purchase the Offered Notes on the
Closing Date will be subject to the accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a) The Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the Business Loans and related Loan Files shall have been
delivered to the Indenture Trustee pursuant to the Transfer and Servicing
Agreement.

 

(b) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President, Chief Executive Officer, Chief Financial Officer or any
Executive or Senior Vice President of the Company to the effect that such
officer has carefully examined this Agreement, the Final Memorandum and the
Transaction Documents and that, to the best of such officer’s knowledge (i)
since the date information is given in the Final Memorandum, there has not been
any material adverse change in the condition, financial or otherwise, or in the
earnings, results of operations, business affairs or business prospects of the
Company, whether or not arising in the

 

10



--------------------------------------------------------------------------------

ordinary course of business, or the ability of the Company to perform its
obligations hereunder or under the Transaction Documents or in the
characteristics of the Business Loans except as contemplated by the Final
Memorandum or as described in such certificates, (ii) the representations and
warranties of the Company set forth herein are true and correct as of the
Closing Date, (iii) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder and under the
Transaction Documents, at or prior to the Closing Date, (iv) the representations
and warranties of the Company and the Trust Depositor in the Transaction
Documents are true and correct, as of the Closing Date, as though such
representations and warranties had been made on and as of such date, and (v)
nothing has come to the attention of such officer that would lead such officer
to believe that the Final Memorandum, and any amendment thereof or supplement
thereto, as of its date and as of the Closing Date, or any Additional Offering
Document contains an untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(c) The Class A Notes shall have been rated no less than “Aaa” by Moody’s, “AAA”
by S&P, and “AAA” by Fitch, the Class B Notes shall have been rated no less than
“Aa2” by Moody’s, “AA” by S&P, and “AA” by Fitch and the Class C Notes shall
have been rated no less than “A1” by Moody’s, “A” by S&P and “A+” by Fitch, such
ratings shall not have been rescinded, and no public announcement shall have
been made by the respective rating agencies that the rating of the Offered Notes
have been placed under review.

 

(d) On the date of the Final Memorandum, Ernst & Young shall have furnished to
the Initial Purchasers an “agreed upon procedures” letter, dated the date of
delivery thereof, in form and substance satisfactory to the Initial Purchasers,
with respect to certain financial and statistical information contained in the
Final Memorandum.

 

(e) Initial Purchasers shall have received an opinion, dated the Closing Date,
of James G. Ray, in–house counsel to the Indenture Trustee, substantially in the
form attached hereto as Exhibit A.

 

(f) Initial Purchasers shall have received an opinion of Arnold & Porter,
counsel to the Company, (i) with respect to certain corporate matters
substantially in the form attached hereto as Exhibit B and (ii) with respect to
there being no consents required to transfer the business Loans substantially in
the form attached hereto as Exhibit C.

 

(g) The Initial Purchasers shall have received opinions of Winston & Strawn LLP,
counsel to the Company, the Trust Depositor and the Trust, (i) with respect to
certain corporate, federal tax, securities law and investment company matters,
substantially in the forms attached hereto as Exhibit D and (ii) with respect to
certain “true sale,” “non–consolidation” issues and “perfection issues”
substantially in the forms attached hereto as Exhibit E.

 

(h) The Initial Purchasers shall have received opinions of Richards, Layton &
Finger, counsel to the Owner Trustee and the Trust, (i) substantially in the
forms attached hereto as Exhibit F, (ii) with respect to certain “trust issues”
substantially in the form attached hereto as Exhibit G and (iii) with respect to
certain “perfection issues” substantially in the forms attached hereto as
Exhibit H.

 

11



--------------------------------------------------------------------------------

(i) The Initial Purchasers shall have received from the Indenture Trustee a
certificate signed by one or more duly authorized officers of the Indenture
Trustee, dated the Closing Date, in customary form.

 

(j) The Initial Purchasers shall have received from the Owner Trustee, a
certificate signed by one or more duly authorized officers of the Owner Trustee,
dated the Closing Date, in customary form.

 

(k) The Company shall have furnished to the Initial Purchasers and their counsel
such further information, certificates and documents as the Initial Purchasers
and their counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident hereto shall be in all material respects reasonably
satisfactory in form and substance to the Initial Purchasers and their counsel.

 

(l) All documents incident hereto and to the Transaction Documents shall be
reasonably satisfactory in form and substance to the Initial Purchasers and
their counsel, and the Initial Purchasers and their counsel shall have received
such information, certificates and documents as they may reasonably request.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchasers, this Agreement and all of the Initial Purchasers’ obligations
hereunder may be canceled by the Initial Purchasers at or prior to delivery of
and payment for the Offered Notes. Notice of such cancellation shall be given to
the Company in writing, or by telephone or facsimile confirmed in writing.

 

Section 8. Indemnification and Contribution.

 

(a) The Company shall indemnify and hold harmless each Initial Purchaser and
each person, if any, who controls any Initial Purchaser within the meaning of
either the Securities Act or the Exchange Act from and against any loss, claim,
damage or liability, joint or several, and any action in respect thereof, to
which any Initial Purchaser or such controlling person may become subject, under
the Securities Act or Exchange Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement of a material fact contained in either
Memorandum, any Additional Offering Document or arises out of, or is based upon,
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and shall reimburse
each Initial Purchaser and such controlling person for any legal and other
expenses reasonably incurred by such Initial Purchaser or such controlling
person in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
either Memorandum or any Additional Offering Document in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchasers or on behalf of the Initial Purchasers specifically for inclusion

 

12



--------------------------------------------------------------------------------

therein, provided, further, that, the foregoing indemnity shall not inure to the
benefit of the Initial Purchasers (or any person that controls any Initial
Purchaser) from whom the person asserting any such loss, claim, damage or
liability purchased the Offered Notes which are the subject thereof if the
Company shall sustain the burden of proving that the Initial Purchasers sold
Offered Notes to the person alleging such loss, claim, damage or liability
without sending or giving a copy of the Final Memorandum and any Additional
Offering Document (including any amendments or supplements), at or prior to the
confirmation of the sale of the Offered Notes, if the Company had previously
furnished copies thereof to the Initial Purchasers, and the loss, claim, damage
or liability of such person results from an untrue statement or omission of a
material fact contained in any Preliminary Memorandum which was corrected in the
Final Memorandum. The foregoing indemnity is in addition to any liability that
the Company may otherwise have to the Initial Purchasers or any person or entity
controlling any Initial Purchaser. The Company acknowledges that the statements
set forth in each Memorandum under the captions “Plan of Distribution” and
“Market Stabilization” constitute the only written information furnished to the
Company by the Initial Purchasers or on behalf of the Initial Purchasers
specifically for inclusion in each Memorandum or any Additional Offering
Document.

 

(b) The Company further agrees to indemnify and hold harmless each Initial
Purchaser and each person, if any, who controls any Initial Purchaser within the
meaning of either the Securities Act or the Exchange Act from and against any
loss, claim, damage or liability, joint or several, and any action in respect
thereof, to which any Initial Purchaser or such controlling person may become
subject, under the Securities Act or Exchange Act or otherwise, insofar as such
loss, claim, damage, liability or action arises out of, or is based upon, any
regulatory action or litigation (whether initiated by the United States federal
government, any of the governments of the states or any agency or
instrumentality of the foregoing, or a private individual or group of
individuals, or any combination of the foregoing) brought against Ace Cash
Express, Inc., a Delaware corporation (“Ace”) or any affiliate of Ace, and shall
reimburse each Initial Purchaser and such controlling person for any legal and
other expenses reasonably incurred by each Initial Purchaser or such controlling
person in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises solely out of the gross negligence or willful
misconduct by any Initial Purchaser or such controlling person.

 

(c) The Initial Purchasers shall indemnify and hold harmless the Company, any
person who controls the Company within the meaning of either the Securities Act
or the Exchange Act and their respective officers, directors, employees and
agent from and against any loss, claim, damage or liability, joint or several,
and any action in respect thereof, to which the Company or any such controlling
person may become subject, under the Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement of a material fact contained in either
Memorandum or any Additional Offering Document or arises out of, or is based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information

 

13



--------------------------------------------------------------------------------

furnished to the Company by the Initial Purchasers or on behalf of the Initial
Purchasers specifically for inclusion therein, and shall reimburse the Company
for any legal and other expenses reasonably incurred by the Company, any such
controlling person investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action. The Company acknowledges that the
statements set forth in each Memorandum under the captions “Plan of
Distribution” and “Market Stabilization” and the text relating to Wachovia
Securities in the third paragraph on page i of each Memorandum each constitute
the only written information furnished to the Company by the Initial Purchasers
or on behalf of the Initial Purchasers specifically for inclusion in each
Memorandum. The foregoing indemnity agreement is in addition to any liability
that the Initial Purchasers may otherwise have to the Company or any of its
controlling persons.

 

(d) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or commencement of that action; provided, that, the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under this Section 8, except to the extent
that the indemnifying party has been materially prejudiced thereby. If any such
claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that, the Initial Purchasers shall have the right to employ
counsel to represent the Initial Purchasers and the controlling persons who may
be subject to liability arising out of any claim or action in respect of which
indemnity may be sought by the Initial Purchasers against the Company under this
Section 8, if (i) in the reasonable judgment of the Initial Purchasers, there
may be legal defenses available to the Initial Purchasers, and those controlling
persons, different from or in addition to those available to the Company, or
there is a conflict of interest between the Initial Purchasers and the
controlling persons, on one hand, and the Company, on the other, or (ii) the
Company shall fail to select counsel reasonably satisfactory to the indemnified
party or parties, and in such event the fees and expenses of such separate
counsel shall be paid by the Company. In no event shall the Company be liable
for the fees and expenses of more than one separate firm of attorneys for the
Initial Purchasers and the controlling persons in connection with any other
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

 

(e) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under Section 8(a), 8(b) or 8(c) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Initial Purchasers on the other

 

14



--------------------------------------------------------------------------------

from the offering of the Offered Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and the Initial
Purchasers on the other with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Initial Purchasers on the other
with respect to such offering shall be deemed to be in the same proportion as
the total net proceeds from the offering of the Offered Notes (before deducting
expenses) received by the Company bear to the total fees and/or discounts
actually received by each Initial Purchaser with respect to such offering
pursuant to Section 2 of this Agreement. The relative fault shall be determined
by reference to whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company or the Initial Purchasers, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 8(e) were to be determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(e) shall be deemed to include, for
purposes of this Section 8(e), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(e), the
Initial Purchasers shall not be required to contribute any amount in excess of
the aggregate fee and/or discount actually paid to the Initial Purchasers
pursuant to Section 2 of this Agreement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(f) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Offered Notes, and the provisions of this Section 8 shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

Section 9. Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchasers, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally in the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange has
occurred, (ii) there has been, since the respective dates as of which
information is given in the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Business Loans) or the earnings, business affairs or business
prospects of the Company considered as one enterprise, whether or not arising in
the ordinary course of business; (iii) a general moratorium on commercial
banking activities in New York shall have been declared by either federal or New
York State authorities, or (iv) there shall have occurred any material outbreak
or escalation of hostilities or other calamity or crises the effect of which on
the financial markets of the United States is such as to make it, in the
reasonable judgment of the Lead Manager, impracticable or inadvisable to market
the Offered Notes on the terms and in the manner contemplated by the Final
Memorandum as amended or supplemented.

 

15



--------------------------------------------------------------------------------

Section 10. Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11. Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchasers, will be delivered to
Wachovia Capital Markets, LLC, One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, Attention: General Counsel (with a copy to the
Asset-Backed Finance Group); or if sent to the Company, the Trust Depositor or
the Trust will be delivered to American Capital Strategies, Ltd., 2 Bethesda
Metro Center, 14th Floor, Bethesda, Maryland 20814, Attention: John Erickson.

 

Section 12. Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company and its officers, and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers, the Company or any of the controlling persons referred to in Section
8 of this Agreement, and will survive delivery of and payment for the Offered
Notes.

 

Section 13. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors and
controlling persons referred to in Section 8 of this Agreement and their
respective successors and assigns, and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14. Applicable Law.

 

(a) THIS AGREEMENT, INCLUDING THE RIGHTS, DUTIES AND REMEDIES OF THE PARTIES
HERETO, WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING

 

16



--------------------------------------------------------------------------------

OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 14(b).

 

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15. Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16. Limitation of Liability.

 

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wachovia Trust Company,
National Association, not in its individual capacity, but solely in its capacity
as Owner Trustee of the Trust, in no event shall Wachovia Trust Company,
National Association, or the Owner Trustee have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee and Wachovia Trust Company, National Association, shall be
entitled to the benefits of the Trust Agreement.

 

Section 17. No Petition.

 

Each Initial Purchaser covenants and agrees that, prior to the date that is one
(1) year and one (1) day after the payment in full of each Class of Notes rated
by any Rating Agency, it will not institute against the Issuer or join any other
Person in instituting against the Issuer any

 

17



--------------------------------------------------------------------------------

bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States. This Section 17 will survive the termination of this
Agreement.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchaser.

 

Very truly yours,

AMERICAN CAPITAL STRATEGIES, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John Erickson

Title:

  Executive Vice President, Chief Financial Officer and Secretary ACAS BUSINESS
LOAN LLC, 2003-2

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John Erickson

Title:

 

Vice President

ACAS BUSINESS LOAN TRUST 2003-2

By:

  WACHOVIA TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee on behalf of the Trust

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-1



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

WACHOVIA CAPITAL MARKETS, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

BB&T CAPITAL MARKETS,

a division of Scott & Stringfellow, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

HARRIS NESBITT CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-2



--------------------------------------------------------------------------------

Schedule I

 

Initial Purchaser Allocation of Offered Notes

 

Initial Purchaser

--------------------------------------------------------------------------------

  

Class A Notes

--------------------------------------------------------------------------------

  

Class B Notes

--------------------------------------------------------------------------------

  

Class C Notes

--------------------------------------------------------------------------------

Wachovia Capital Markets

   $258,002,000    $39,692,000    $19,846,000

BB&T Capital Markets

   -0-    -0-    -0-

Harris Nesbitt Corp.

   -0-    -0-    -0-

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF OPINION OF JAMES G. RAY

COUNSEL TO THE INDENTURE TRUSTEE



--------------------------------------------------------------------------------

EXHIBIT B & C

 

FORM OF OPINIONS OF ARNOLD & PORTER

COUNSEL TO THE COMPANY



--------------------------------------------------------------------------------

EXHIBIT D & E

 

FORM OF OPINIONS OF WINSTON & STRAWN LLP

COUNSEL TO THE COMPANY



--------------------------------------------------------------------------------

EXHIBITS F, G & H

 

FORM OF OPINIONS OF RICHARDS, LAYTON & FINGER

COUNSEL TO THE OWNER TRUSTEE AND THE TRUST



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF NOTICE TO INVESTORS

 

Because of the following restrictions, investors are advised to consult legal
counsel prior to making any offer, resale, pledge or other transfer of the
Offered Notes.

 

Each purchaser of the Offered Notes offered hereby will be deemed to have
represented and/or agreed as follows (terms used in this “Notice to Investors”
section that are defined in Rule 144A under the Securities Act (“Rule 144A”) or
in Regulation D under the Securities Act (“Regulation D”) are used herein as
defined therein):

 

(1) The purchaser (A) is a “qualified institutional buyer” within the meaning of
Rule 144A or an institutional “Accredited Investor” (within the meaning of Rule
501(a)(1)–(3) or (7) under the Securities Act), (B) is acquiring the Offered
Notes for its own account or for the account of such a qualified institutional
buyer or an Institutional Accredited Investor purchasing for investment and not
for distribution in violation of the Securities Act, (C) if such person is such
a qualified institutional buyer, is aware that the sale of the Offered Notes to
it is being made in reliance on Rule 144A, (D) if such person is an
Institutional Accredited Investor, will deliver a certificate in the form
attached to the Indenture prior to receipt of Offered Notes or (E) is acquiring
the Offered Notes in an offshore transaction in accordance with Rule 903 or Rule
904 of Regulation S.

 

(2) The Offered Notes have not been and will not be registered under the
Securities Act, any state securities or “Blue Sky” law, and may not be
reoffered, resold, pledged or otherwise transferred except (A)(i) to a person
whom the seller reasonably believes is a “qualified institutional buyer” as
defined in Rule 144A of the Securities Act that purchases for its own account or
the account of another qualified institutional buyer to whom notice is given
that the resale, pledge or transfer is being made in reliance on Rule 144A, (ii)
in certificated form to an Institutional Accredited Investor pursuant to any
other exemption from the registration requirements of the Securities Act,
subject to (a) the receipt by the Indenture Trustee of a letter in the form
attached to the Indenture and (b) the receipt by the Indenture Trustee of such
other evidence acceptable to the Indenture Trustee that such reoffer, resale,
pledge or transfer is in compliance with the Securities Act and other applicable
laws, (iii) in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S, (iv) pursuant to another exemption available under the
Securities Act or (v) pursuant to a valid registration statement and (B) in
accordance with all applicable securities and “Blue Sky” laws of any States of
the United States or any other applicable jurisdictions.



--------------------------------------------------------------------------------

(3) The Offered Notes will bear a legend to the following effect, unless the
Originator and the Indenture Trustee determine otherwise in accordance with
applicable law:

 

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501(a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE
INDENTURE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE INDENTURE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING
SUCH OFFERED NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME ACT OF 1974,
AS AMENDED (“ERISA”) WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED
IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
AN ENTITY WHOSE UNDERLYING ASSETS ARE DEEMED TO INCLUDE “PLAN ASSETS” OF ANY OF
THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR



--------------------------------------------------------------------------------

PLAN’S INVESTMENT IN SUCH ENTITY, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION
3(32) OF ERISA) OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA FOR WHICH
NO ELECTION HAS BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS SUBJECT TO
ANY FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS
OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR (II) THE ACQUISITION AND
HOLDING OF THE OFFERED NOTE WILL NOT GIVE RISE TO A NONEXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406(A) OF ERISA OR SECTION 4975 OF THE CODE (OR, IN
THE CASE OF A GOVERNMENTAL PLAN OR A CHURCH PLAN, ANY SUBSTANTIALLY SIMILAR
FEDERAL, STATE OR LOCAL LAW).”

 

(4) The Offered Notes will initially be represented by beneficial interests in a
single Global Note or certificated Individual Notes as the case may be. Before
any interest in a Global Note may be offered, sold, pledged or otherwise
transferred to a person who takes delivery other than through a beneficial
interest in that Global Note, the transferor will be required to provide the
Indenture Trustee with a written certification, in the form provided in the
Indenture, as to compliance with the applicable transfer restrictions.

 

(5) If it is acquiring any Offered Notes as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and that it has full power to make the acknowledgments, representations
and agreements contained herein on behalf of such account.